Exhibit 10.2


--------------------------------------------------------------------------------

[EXECUTED VERSION]

EXHIBIT A
 
FORM OF GUARANTEE
 
GUARANTEE, dated as of September 15, 2010, made by AGL RESOURCES INC., a Georgia
corporation (the “Guarantor”), in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, the “Administrative
Agent”) for the several banks and other financial institutions or entities from
time to time party to the Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Guarantor, AGL CAPITAL CORPORATION, a Nevada
corporation (the “Borrower”), the Lenders, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans to the Borrower and to purchase participations in Letters of Credit
issued for the account of the Borrower upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Borrower under the Credit Agreement, to the
obligation of the Issuing Lenders to issue Letters of Credit for the account of
the Borrower thereunder, and to the obligation of the Lenders to participate in
the Letters of Credit and Swingline Loans, that the Guarantor shall have
executed and delivered this Guarantee to the Administrative Agent for the
ratable benefit of the Lenders; and
 
WHEREAS, the Guarantor is the parent of the Borrower, and it is to the advantage
of the Guarantor that the Lenders make the Loans to the Borrower, the Issuing
Lenders issue the Letters of Credit for the account of the Borrower, and the
Lenders participate in the Letters of Credit and Swingline Loans;
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Loans to the Borrower under the
Credit Agreement, the Issuing Lenders to issue Letters of Credit for the account
of the Borrower thereunder, and the Lenders to participate in the Letters of
Credit and Swingline Loans thereunder, the Guarantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Lenders, as follows:
 
1. Defined Terms.
 
(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
 
(b) The following term shall have the meaning set forth below:
 
“Lender”:  Each Person that at any time, and from time to time, is a party to
the Credit Agreement as a Lender (as such term is defined in the Credit
Agreement), any Issuing Lender, the Swingline Lender, and any such Lender or
Affiliate of such Lender that is a party to a Specified Hedge Agreement or a
Cash Management Agreement.
A - 1
 
 

--------------------------------------------------------------------------------

 
(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section references are to this
Guarantee unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
2. Guarantee.
 
(a) The Guarantor hereby unconditionally, absolutely and irrevocably guarantees
to the Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower from time to time as and when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.
 
(b) The Guarantor further agrees (i) to pay any and all reasonable out-of-pocket
expenses (including, without limitation, all fees and disbursements of counsel
actually incurred) which may be paid or incurred by the Administrative Agent or
any Lender in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantor under
this Guarantee, (ii) to pay any and all reasonable out-of-pocket expenses
(including, without limitation, all fees and disbursements of counsel actually
incurred) which may be paid or incurred by the Administrative Agent in
connection with any amendment, modification or waiver hereof or consent pursuant
hereto and (iii) to pay, indemnify and hold the Administrative Agent and each
Lender and each of their directors, officers, employees, agents and Affiliates
(collectively, the “Indemnified Parties”) harmless from and against any and all
claims, losses, damages, obligations, liabilities, penalties, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) of any
kind or nature whatsoever, whether direct, indirect or consequential, that may
at any time be imposed on, incurred by or asserted against any such Indemnified
Party as a result of, arising from or in any way relating to this Guarantee or
the collection or enforcement of the Obligations against the Guarantor
(collectively, the “Indemnified Liabilities”); provided, that the Guarantor
shall have no obligation hereunder to any Indemnified Party with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party.  This Guarantee shall remain in full force and effect until the
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Revolving Commitments are terminated, notwithstanding that from time to time
prior thereto the Borrower may be free from any Obligations.
A - 2
 
 

--------------------------------------------------------------------------------

 
(c) No payment or payments made by the Borrower or any other Person or received
or collected by the Administrative Agent or any Lender from the Borrower or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Guarantor hereunder which shall,
notwithstanding any such payment or payments (other than payments made by the
Guarantor in respect of the Obligations or payments received or collected from
the Guarantor in respect of the Obligations), remain liable for the Obligations
until the Obligations are paid in full, no Letter of Credit shall be outstanding
and the Revolving Commitments are terminated.
 
(d) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent and such Lender
in writing that such payment is made under this Guarantee for such purpose.
 
3. Right of Set-off.  Upon the occurrence of any Event of Default, the
Administrative Agent and each Lender is hereby irrevocably authorized at any
time and from time to time (unless the Administrative Agent or such Lender, as
applicable, has agreed to the contrary) without notice to the Guarantor, any
such notice being expressly waived by the Guarantor, to set off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender to or for the credit or the account of the Guarantor, or any part
thereof in such amounts as the Administrative Agent or such Lender may elect,
against or on account of the Obligations and liabilities of the Guarantor to the
Administrative Agent or such Lender hereunder and claims of every nature and
description of the Administrative Agent or such Lender against the Guarantor, in
any currency, whether arising hereunder, under the Credit Agreement, any other
Loan Document or otherwise, as the Administrative Agent or such Lender may
elect, whether or not the Administrative Agent or such Lender has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured.  The Administrative Agent and each Lender shall notify
the Guarantor promptly as of any such set-off and the application made by the
Administrative Agent or such Lender, as the case may be, of the proceeds
thereof; provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Administrative
Agent and each Lender under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such Lender may have.
 
4. No Subrogation.  Notwithstanding any payment or payments made by the
Guarantor hereunder, or any set-off or application of funds of the Guarantor by
the Administrative Agent or any Lender, the Guarantor shall not be entitled to
be subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or against any collateral security or guarantee or right of
offset held by the Administrative Agent or any Lender for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower in respect of payments made by
the Guarantor hereunder, until all amounts owing to the Administrative Agent and
the Lenders by the Borrower on account of the Obligations are paid in full, no
Letter of Credit shall be outstanding and the Revolving Commitments
terminated.  If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by the Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of the
Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned over to
the Administrative Agent in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.  Additionally, in the event the Borrower
becomes a “debtor” within the meaning of the Bankruptcy Code, the Administrative
Agent shall be entitled, at its option, on behalf of itself and the Lenders and
as attorney-in-fact for the Guarantor, and is hereby authorized and appointed by
the Guarantor, to file proofs of claim on behalf of the Guarantor and vote the
rights of the Guarantor in any plan of reorganization, and to demand, sue for,
collect and receive every payment and distribution on any indebtedness of the
Borrower to the Guarantor in any such proceeding, the Guarantor hereby assigning
to the Administrative Agent all of its rights in respect of any such claim,
including the right to receive payments and distributions in respect thereof.
A - 3
 
 

--------------------------------------------------------------------------------

 
5. Amendments, etc. with respect to the Obligations; Waiver of Rights.  The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor, and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender, and any of the Obligations continued, and the Obligations,
or the liability of any other party upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement, any other Loan
Document and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders, as the case may be) may deem
advisable from time to time, and any guarantee or right of offset at any time
held by the Administrative Agent or any Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for this Guarantee or any property subject thereto and the
Guarantor hereby waives any defense based on any acts or omissions of the
Administrative Agent or any Lender in the administration of the Obligations, any
guarantee or other liability in respect thereof or any security for the
Obligations or this Guarantee.  When making any demand hereunder against the
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on the Borrower or any other guarantor, and
any failure by the Administrative Agent or any Lender to make any such demand or
to collect any payments from the Borrower or any such other guarantor or any
release of the Borrower or such other guarantor shall not relieve the Guarantor
of its obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Administrative Agent or any Lender against the Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
A - 4
 
 

--------------------------------------------------------------------------------

 
6. Guarantee Absolute and Unconditional.  The Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Guarantee or acceptance of this Guarantee; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Guarantee; and
all dealings between the Borrower or the Guarantor, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee.  The Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or the
Guarantor with respect to the Obligations.  This Guarantee shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of the Credit Agreement or any
other Loan Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower against the Administrative Agent or any Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or the Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Obligations, or of the
Guarantor under this Guarantee, in bankruptcy or in any other instance.  When
pursuing its rights and remedies hereunder against the Guarantor, the
Administrative Agent and any Lender may, but shall be under no obligation to,
pursue such rights and remedies as it may have against the Borrower or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to pursue such other rights or remedies or to collect any
payments from the Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve the Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against the Guarantor.  This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and its successors and assigns thereof, and shall inure
to the benefit of the Administrative Agent and the Lenders, and their respective
successors, indorsees, transferees and assigns, until all the Obligations and
the obligations of the Guarantor under this Guarantee shall have been satisfied
by payment in full, no Letters of Credit shall be outstanding and the Revolving
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Obligations.
 
7. Reinstatement.  This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.
A - 5
 
 

--------------------------------------------------------------------------------

 
8. Payments.  The Guarantor hereby agrees that the Obligations will be paid to
the Administrative Agent without set-off or counterclaim in U.S. Dollars at the
office of the Administrative Agent set forth in Section 10.2 of the Credit
Agreement.
 
9. Authority of Administrative Agent.  The Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and the Guarantor shall not be under
any obligation, or entitlement, to make any inquiry respecting such authority.
 
10. Notices.  All notices, requests and demands to or upon the Administrative
Agent, any Lender or the Guarantor shall be given in the manner and at the
addresses identified in Section 10.2 of the Credit Agreement or at such other
address as shall be identified by such party in accordance with Section 10.2 of
the Credit Agreement.
 
11. Severability.  Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
12. Integration.  This Guarantee represents the entire agreement of the
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Administrative Agent or any Lender relative to the
subject matter hereof not reflected herein.
 
13. Amendments in Writing; No Waiver; Cumulative Remedies.
 
(a) None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Guarantor and the Administrative Agent, provided that any provision of this
Guarantee may be waived by the Administrative Agent and the Lenders in a letter
or agreement executed by the Administrative Agent or by telex or facsimile
transmission from the Administrative Agent.
 
(b) Neither the Administrative Agent nor any Lender shall by any act (except by
a written instrument pursuant to Section 13(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.
A - 6
 
 

--------------------------------------------------------------------------------

 
(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.
 
14. Section Headings.  The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
15. Successors and Assigns.  This Guarantee shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns.
 
16. GOVERNING LAW.  THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
17. Submission to Jurisdiction; Waivers.  The Guarantor hereby irrevocably and
unconditionally:
 
(a) Submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address referred to in Section 10 hereof or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 17 any special, exemplary, punitive or consequential damages.
 
18. WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
[SIGNATURES ON FOLLOWING PAGES]
 

A - 7
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.
 
AGL RESOURCES INC.
 
 
By:
/s/ Andrew W. Evans

Name: Andrew W. Evans
Title: Executive Vice President, Chief Financial Officer and Treasurer
 
Address for Notices:
Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  Chief Financial Officer
Telecopy:  (404) 584-3509
Telephone:  (404) 584-3580


With a copy to:


AGL Resources Inc.
Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  General Counsel
Telecopy:  (404) 584-3419
Telephone:  (404) 584-3430

